     Case 2:21-cv-05546-RGK-JDE Document 8 Filed 08/23/21 Page 1 of 1 Page ID #:225




 1                                                              -6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11    ISAAC TORRES,                        ) Case No. 2:21-cv-05546-RGK-JDE
                                           )
12                     Petitioner,         )
                                           ) JUDGMENT
13                     v.                  )
                                           )
14    ALEX VILLANUEVA,                     )
                                           )
15                                         )
                       Respondent.         )
                                           )
16                                         )
17
18          Pursuant to the Order Re: Summary Dismissal of Action,
19          IT IS ADJUDGED that the Petition is denied, and this action is
20    dismissed without prejudice.
21
22    Dated: August 23, 2021
23
24                                             ______________________________
                                               R. GARY KLAUSNER
25                                             United States District Judge
26
27
28
